MEMORANDUM DECISION
                                                                                 FILED
      Pursuant to Ind. Appellate Rule 65(D), this                           May 23 2017, 9:31 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the                         CLERK
                                                                             Indiana Supreme Court
      purpose of establishing the defense of res judicata,                      Court of Appeals
                                                                                  and Tax Court
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Phillip R. Skodinski                                     Curtis T. Hill, Jr.
      South Bend, Indiana                                      Attorney General of Indiana
                                                               Ian McLean
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Emmanuel Ross, Sr.,                                      May 23, 2017

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               71A04-1612-CR-2850
              v.                                               Appeal from the St. Joseph Superior
                                                               Court.
                                                               The Honorable Elizabeth C. Hurley,
      State of Indiana,                                        Judge.
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               71D08-1511-F1-13




      Shepard, Senior Judge

[1]   Emmanuel Ross, Sr. got a ride to Roger Winn’s home, the place where Ross

      and his girlfriend Alicia Underwood had arranged to meet. This led to two

      separate physical altercations—one at the house and one in Winn’s truck—and


      Court of Appeals of Indiana | Memorandum Decision 71A04-1612-CR-2850 | May 23, 2017            Page 1 of 5
      six criminal charges against Ross. A jury found Ross guilty on one count of
                                                   1
      battery with moderate bodily injury and one count of failure to return to lawful
                      2
      detention. We affirm.


                                                       Issue
[2]   Did the trial court abuse its discretion by allowing the State to question

      Underwood on re-direct about the reason for the threats Ross made after he

      fled?


                                   Facts and Procedural History
[3]   On November 5, 2015, the date of the altercations, Ross was housed at

      DuComb Community Corrections Center in St. Joseph County. Ross had

      applied for a pass from the center to purchase clothing for work and was to

      return to the center by 1 p.m. He also made plans, which were beyond the

      provisions of his pass, to visit Underwood at Winn’s house. Underwood

      considered Winn to be like an uncle.


[4]   According to Underwood, things proceeded amicably at first, discussing their

      baby, whom they had agreed to place for adoption, and enjoying photographs

      of the child. She testified that things turned for the worse, however, when she

      and Ross began to argue about her new boyfriend.




      1
          Ind. Code § 35-42-2-1(d)(1) (2014).
      2
          Ind. Code § 35-44.1-3-4(c) (2014).


      Court of Appeals of Indiana | Memorandum Decision 71A04-1612-CR-2850 | May 23, 2017   Page 2 of 5
[5]   Upon returning home, Winn heard Underwood and Ross arguing about her

      new boyfriend. He intervened only after he saw that the argument had turned

      physical, with Ross putting his hands and forearm on and around Underwood’s

      neck, ultimately causing her to lose consciousness. Ross then began to fight

      with Winn, choking him in the process, causing Winn to lose consciousness.

      After she regained consciousness, Underwood attempted to call 911 during

      Ross and Winn’s struggle. Winn regained consciousness and saw Ross chasing

      Underwood to prevent the call.


[6]   Somehow the situation de-escalated and Ross apologized, telling the two that

      he was sorry, that they “were supposed to be family,” and that he did not know

      why he just snapped. Tr. p. 28. The three got into Winn’s 1977 Ford F-150—

      Winn was driving, with Ross sitting between him and Underwood on the bench

      seat—so they could get Underwood to work on time. Ross, however, became

      agitated after speaking to someone on his cell phone and telling the person that

      he planned to kill the three of them—meaning Underwood, Winn, and himself.


[7]   Ross suddenly jammed his foot onto Winn’s right foot, causing the truck to

      accelerate. The only way Winn could reduce speed was to turn off the ignition.

      Once the truck rolled to a stop, Underwood jumped from the truck to flag down

      help. Ross tried to follow Underwood, but Winn pulled him back into the

      truck. The two then began to struggle as the truck rolled backwards. While

      Winn placed the truck in park, Ross bit Winn’s ear, causing it to bleed, and

      later require stitches. Meanwhile, Underwood had caught the attention of a



      Court of Appeals of Indiana | Memorandum Decision 71A04-1612-CR-2850 | May 23, 2017   Page 3 of 5
       passing motorist and a police officer. Once Ross saw the officer, he ran from

       the truck, eluding police for nearly two weeks before his capture.


[8]    Ross on appeal asks us to determine that he was prejudiced by the admission of

       testimony about threats Ross made against Underwood after the incident.


                                    Discussion and Decision
[9]    The scope and extent of testimony on re-direct examination is subject to the

       trial court’s discretion, reversed only upon a showing of an abuse of that

       discretion. Meagher v. State, 726 N.E.2d 260 (Ind. 2000). If a new matter is

       raised on cross-examination, it is entirely appropriate to allow the opposing

       party to respond. Id.


[10]   Winn testified that he arrived at his home in time to wash up from delivering

       papers and prepare to take Underwood to her first day of work. He was aware

       that Underwood and Ross had arranged to meet at his house while Ross was

       released on his pass. Both Underwood and Winn testified that Ross was

       arguing about Underwood’s new boyfriend. Underwood testified that she had

       placed their baby for adoption with Ross’ consent.


[11]   On direct examination, Underwood testified that Ross was upset about her

       dating someone new. During cross-examination, she was asked if she and Ross

       were arguing about the baby. She testified that they were arguing about her

       new boyfriend. Over objection, on re-direct, she was asked if she had spoken

       with police officers about threats Ross made to her after November 5, 2015.


       Court of Appeals of Indiana | Memorandum Decision 71A04-1612-CR-2850 | May 23, 2017   Page 4 of 5
       Her testimony was limited to her statement that Ross was the person who made

       threats against her by phone.


[12]   When Ross took the stand, he testified that he was upset and arguing about the

       decision to place the baby for adoption. Allowing Underwood to testify about

       the topic of their argument was not an abuse of discretion. Arguing about the

       loss of contact with a child he had fathered could have provided an explanation

       for his actions. However, other evidence revealed that he was jealous over his

       former girlfriend’s new boyfriend. The jury weighed the evidence and assessed

       the credibility of the witnesses and concluded otherwise.


                                                Conclusion
[13]   In light of the foregoing, we affirm the trial court’s decision.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1612-CR-2850 | May 23, 2017   Page 5 of 5